DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 of U.S. Patent No. 11,070,902. Although the claims at issued are not identical, they are not patentably distinct from each other because all the claims in the pending application are broader than the ones in the issue patent such that all the claimed limitations are transparently found in claims of U.S. Patent No. 11,070,902 with obvious wording variations. Thus, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. 
The following table is an example to compare claim 2 pending application and 1 of U.S. Patent No. 11,070,902.

Pending Application 17/351,090
U.S. Patent No. 11,070,902
2. A wearable communication apparatus, comprising: a support structure configured to be wearable by a user, wherein the support structure comprises a frame to position one or more displays in front of one or both eyes of the user to view one or more images on the one or more displays and wherein the audio signal corresponds to the one or more images; a contact transducer assembly configured to produce vibrations of an eardrum, wherein the contact transducer assembly is configured to reside on a lateral surface of the eardrum; and circuitry configured to drive the contact transducer assembly with an audio signal from an output transducer coupled to the circuitry, wherein the output transducer comprises an energy source configured for positioning in an ear canal of the user, the energy source generating a signal wherein the energy signal comprises a varying magnetic field, and wherein the circuitry is adapted to produce a display audio signal corresponding to the one or more images, wherein the circuitry generates the display audio signal and transmits the display audio signal to the contact transducer assembly by means of the energy signal in order to provide the user with the display audio signal. 
1. A wearable communication apparatus, comprising: a support structure configured to be wearable by a user, wherein the support structure comprises a frame to position one or more displays in front of one or both eyes of the user to view one or more images on the one or more displays and wherein the audio signal corresponds to the one or more images; a contact transducer assembly configured to produce vibrations of an eardrum, wherein the contact transducer assembly is configured to produce wide bandwidth vibrations and reside on a lateral surface of the eardrum; and circuitry at least partially positioned on the support structure and configured to drive the contact transducer assembly with an audio signal from an output transducer coupled to the circuitry; wherein the output transducer comprises a magnetic field generator configured for positioning in an ear canal of the user, the magnetic field generator generating an electromagnetic signal wherein the electromagnetic signal provides both power and signal to the contact transducer; wherein the output transducer is shaped and configured to provide a widely vented ear canal such that ambient sound passes to the eardrum of the user; wherein the circuitry is adapted to produce a display audio signal corresponding to the one or more images; wherein the circuitry generates the display audio signal and transmits the display audio signal to the contact transducer assembly by means of the electromagnetic signal in order to provide the user with the display audio signal; and wherein the wearable communication apparatus further comprises one or more microphones to receive ambient sound; wherein the circuitry receives the ambient sound, amplifies the ambient sound, and transmits amplified ambient sound to the contact transducer assembly by means of the electromagnetic signal in order to provide the user with amplified ambient sound; wherein the one or more microphones comprises: a first microphone located on a first side of the support structure to place the first microphone on a first side of the user; a second microphone located on the support structure to place the second microphone on a second side of the user; a third microphone located on the first side of the support structure to place the third microphone on the first side of the user; and a fourth microphone located on the support structure to place the fourth microphone on the second side of the user; wherein the first microphone is located away from a first ear canal opening and the third microphone is located near the first ear canal opening to detect high frequency spatial localization cues on the first side of the user; wherein the second microphone is located away from a second ear canal opening and the fourth microphone is located near the second ear canal opening to detect high frequency spatial localization cues on the second side of the user; and wherein the first, second, third and fourth microphones comprise a directional microphone, the directional microphone being oriented toward a field of view of the wearable communication apparatus.
3. The apparatus of claim 2, wherein the contact transducer is configured to produce wide bandwidth vibrations of the ear in a bandwidth comprising a low frequencies below 200 Hz and high frequencies above 6 kHz.
2. The apparatus of claim 1, wherein the contact transducer is configured to produce wide bandwidth vibrations of the ear in a bandwidth comprising low frequencies below 200 Hz and high frequencies above 6 kHz.
4. The apparatus of claim 3, wherein the bandwidth comprises a low frequencies below 500 Hz and high frequencies above 5 kHz.
3. The apparatus of claim 2, wherein the bandwidth comprises low frequencies below 500 Hz and high frequencies above 5 kHz.
5. The apparatus of claim 2, wherein the support structure comprises, a nose engaging structure to engage a nose of the user, an ear engaging structure to engage an ear of the user, and an extension extending between the ear engaging structure and the nose engaging structure.
4. The apparatus of claim 1, wherein the support structure comprises a nose engaging structure to engage a nose of the user, an ear engaging structure to engage an ear of the user, and an extension extending between the ear engaging structure and the nose engaging structure.
6. The apparatus of claim 2, further comprising an elongate element sized to extend from the support structure to an ear canal of the user, the elongate element configured to transmit the audio signal from the extension to the ear canal of the user, the elongate element comprising one or more of an electrical conductor to transmit the audio signal or a waveguide to transmit an optical signal.
5. The apparatus of claim 1, further comprising an elongate element sized to extend from the support structure to an ear canal of the user, the elongate element configured to transmit the audio signal from the extension to the ear canal of the user, the elongate element comprising one an electrical conductor to transmit the audio signal.

7. The apparatus of claim 2, wherein the circuitry comprises wireless communication circuitry configured to provide power and the audio signal to the contact transducer assembly in order to drive the contact transducer assembly with the power and signal.
6. The apparatus of claim 1, wherein the circuitry comprises wireless communication circuitry configured to provide power and the audio signal to the contact transducer assembly in order to drive the contact transducer assembly with the power and signal.

8. The apparatus of claim 2, wherein the circuitry is removably supported with the support structure

8. The apparatus of claim 1, wherein the circuitry is removably supported with the support structure.



	As shown in table above, the bold section in claim 2 of pending Application can be found in the bold section of claim 1 of U.S. Patent No. 11,070,902; the limitation “an energy source” in claim 2 is broader than the limitation “a magnetic field generator” in claim 1 of U.S. Patent No. 11,070,902. Claims 3-8 of the pending application are the same as claims 2-6, 8, respectively as shown in the table above.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that they are not patentably distinct from each other. Accordingly, claims 2-8 of pending Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 of U.S. Patent No. 11,070,902 for the reasons as stated above. See In re Van Ornum and Stang, 214 USPQ 761.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0312040 (Puria et al hereinafter Puria) and in view of US 2008/0143954 (Abreu).

Regarding claim 2, Puria discloses a wearable communication apparatus (figs, 1-3), comprising: a support structure (fig. 1, BTE) configured to be wearable by a user, a contact transducer assembly (fig. 1, item 30) configured to produce vibrations of an eardrum, wherein the contact transducer assembly is configured to reside on a lateral surface of the eardrum; and circuitry configured to drive the contact transducer assembly with an audio signal from an output transducer coupled to the circuitry, wherein the output transducer comprises an energy source (fig., item 12, para. 64) configured for positioning in an ear canal of the user, the energy source generating a signal wherein the energy signal comprises a varying magnetic field (fig. 1, para. 64, 76, and 89).  
Puria does not explicitly disclose wherein the support structure comprises a frame to position one or more displays in front of one or both eyes of the user to view one or more images on the one or more displays and wherein the audio signal corresponds to the one or more images; and wherein the circuitry is adapted to produce a display audio signal corresponding to the one or more images, wherein the circuitry generates the display audio signal and transmits the display audio signal to the contact transducer assembly by means of the energy signal in order to provide the user with the display audio signal.
However, the claimed limitations “a support structure comprises a frame to position one or more displays in front of one or both eyes of the user to view one or more images on the one or more displays and wherein the audio signal corresponds to the one or more images; and wherein the circuitry is adapted to produce a display audio signal corresponding to the one or more images, wherein the circuitry generates the display audio signal and transmits the display audio signal to the contact transducer assembly by means of the energy signal in order to provide the user with the display audio signal.” Is notorious old and well-known in the art. For instance, in the same field of the invention, Abreu teaches an eyeglass with earbuds and a display (fig. 1C, earbud 40, fig. 13, display 639).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known eyeglass with a display by Abreu in Puria in order to support earbuds and displaying images in front of one or both eyes of a user.


Regarding claim 3, Puria also teaches wherein the contact transducer is configured to produce wide bandwidth vibrations of the ear in a bandwidth comprising a low frequencies below 200 Hz and high frequencies above 6 kHz (para. 95). 

Regarding claim 4, Puria also teaches wherein the bandwidth comprises a low frequencies below 500 Hz and high frequencies above 5 kHz (para. 95).
 
Regarding claim 5, Puria does not explicitly disclose wherein the support structure comprises, a nose engaging structure to engage a nose of the user, an ear engaging structure to engage an ear of the user, and an extension extending between the ear engaging structure and the nose engaging structure.
However, this claimed limitation is notorious old and well known in the art. 
For instance, in the same field of the invention, Abreu also teaches wherein the support structure comprises, a nose engaging structure to engage a nose of the user, an ear engaging structure to engage an ear of the user, and an extension extending between the ear engaging structure and the nose engaging structure. (figs. 1A, 1B, 6F, 9, 13, 14D). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known eyeglass with a nose engaging structure to engage a nose of the user, an ear engaging structure to engage an ear of the user, and an extension extending between the ear engaging structure and the nose engaging structure by Abreu in Puria in order to support earbuds and displaying images in front of one or both eyes of a user.

Regarding claim 6, Puria also teaches an elongate element (para. 64, “assembly 20 comprising an elongate flexible support having a coil supported thereon for insertion into the ear canal”) sized to extend from the support structure to an ear canal of the user, the elongate element configured to transmit the audio signal from the extension to the ear canal of the user, the elongate element comprising one or more of an electrical conductor to transmit the audio signal or a waveguide to transmit an optical signal. (fig. 1). 

Regarding claim 7, Puria also teaches wherein the circuitry comprises wireless communication circuitry configured to provide power and the audio signal to the contact transducer assembly in order to drive the contact transducer assembly with the power and signal (fig.1, para. 64, 76 and 89). 

Regarding claim 8, Puria does not explicitly disclose wherein the circuitry is removably supported with the support structure.
However, this claimed limitation is notorious old and well known in the art. 
For instance, in the same field of the invention, Abreu also teaches the eyeglass for supporting earbuds and a display with a circuitry that is removably supported with the support structure (para. 651, 656, 680 and 681).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use this well-known eyeglass with a removable circuitry by Abreu in Puria in order to easily assembly/replace electrical components.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699